Daniel, Judge,
after stating the case as above, proceeded: The act of Assembly empowers the court in, which any action shall be pending, to amend any process, pleading or proceeding in such action, either in form or substance, for the furtherance of justice, on such terms as shall be just. 1 Rev. Stat. ch. 3, sec. 1. It was discretionary with the Superior Court to fix the terms on which the amendment was to be permitted. The exercise of this just discretion, as to terms, vested by the Legislature in the Court which allows of amendments, is not the proper subject of appeal. The discretion as to just terms when an amendmentis made, is left by the Legislature solely with the court that exercises the power of amendment. This court has no criterion or standard to ascertain whether the discretion exercised by the Judge below was just or not. We are, therefore, of the opinion that this appeal must be dismissed.
Per Curiam. Appeal dismissed.